Exhibit 10.8

MEDTRONIC PLC

AMENDED AND RESTATED 2014 EMPLOYEES STOCK PURCHASE PLAN

 

  1. Purpose of Plan.

Medtronic plc (hereinafter referred to as the “Company”) proposes to grant to
Employees of the Company and of certain of its Subsidiaries the opportunity to
purchase ordinary shares of the Company. Such ordinary shares shall be purchased
pursuant to this Plan, which is the MEDTRONIC PLC AMENDED AND RESTATED 2014
EMPLOYEES STOCK PURCHASE PLAN (hereinafter referred to as the “Plan”). The
Company intends that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Internal Revenue Code of 1986, as amended, and shall be
construed in a manner consistent with the requirements of Section 423, or any
successor provision, and the regulations thereunder. The Plan is intended to
encourage stock ownership by all Employees of a Participating Employer, and to
be an incentive to them to remain in its employ, improve operations, increase
profits and contribute more significantly to the Company’s success. The Plan is
hereby amended and restated as of January 26, 2015.

 

  2. Definitions.

(a) “Board of Directors” shall mean the Company’s Board of Directors.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean three or more directors designated by the Board of
Directors to administer the Plan under Paragraph 3 hereof, who are considered to
be non-employee directors within the meaning of Rule 16b-3 of the Exchange Act.

(d) “Corporate Transaction” shall mean (i) a dissolution or liquidation of the
Company, (ii) a sale of substantially all of the assets of the Company, (iii) a
merger, consolidation or reorganization of the Company with or into any other
corporation, regardless of whether the Company is the surviving corporation, or
(iv) a statutory share exchange or consolidation (or similar corporate
transaction) involving capital stock of the Company. For the avoidance of doubt,
any one or more of the above events may be effected pursuant to (A) compromise
or arrangement sanctioned by the court under section 201 of the Companies Act
1963 of the Republic of Ireland or (B) section 204 of the Companies Act 1963 of
the Republic of Ireland.

(e) “Employee” shall mean any individual who, as of the eligibility date
established under Paragraph 5 hereof, is classified as a regular employee, of
the Company or a Participating Employer; provided, however, that classification
of regular employee shall not exclude any employee that would not be permitted
to be excluded from the Plan under Section 423 of the Internal Revenue Code. If
a person is not considered to be a regular employee of the Company or a
Participating Employer in accordance with the preceding sentence, a subsequent
determination by the Company, a Participating Employer, any governmental agency,
or a court that the person is a common law employee of the Company or a
Participating Employer, even if such determination is applicable to prior years,
will not have a retroactive effect for purposes of eligibility to participate in
the Plan.

(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(g) “Internal Revenue Code” shall mean the U.S. Internal Revenue Code of 1986,
as amended.

 

1



--------------------------------------------------------------------------------

(h) “Participant” shall mean an Employee who has elected to participate in the
Plan.

(i) “Participating Employer” shall mean Medtronic plc and all of its
Subsidiaries (or any of their successors and assigns, by merger, purchase or
otherwise, that thereby become Subsidiaries), except for those Subsidiaries that
Medtronic plc elects from time to time, by resolution duly adopted by its Board
of Directors, the Committee or the Committee’s delegate pursuant to Paragraph 3
hereof, to be ineligible to participate in this Plan.

(j) “Purchase Period” shall mean a period during which Participants are eligible
to purchase the Company’s ordinary shares according to the terms of the Plan.
Purchase Periods shall be calendar quarters with the first such quarterly
Purchase Period commencing January 1, 2015 and terminating March 31, 2015, and
succeeding quarterly Purchase Periods following consecutively thereafter.

(k) “Rate of Exchange” shall mean the Rate of Exchange used by the Company to
record transactions on its financial records each month in which the payroll
deductions or refunds are processed.

(l) “Salary” shall mean the amount paid during the applicable Purchase Period by
the Participating Employer to or for the Participant as cash compensation,
including, without limitation, sales commissions, formula bonus and short-term
incentive plan payments, overtime, Salary continuation payments and sick pay.
Salary shall be calculated before deduction of (A) any income or employment tax
withholdings or (B) any contributions made by the Participant to any Code
Section 401(k) salary deferral plan or Code Section 125 cafeteria benefit
program now or hereafter established by the Company or any Participating
Employer. Salary shall not include any contributions made on the Participant’s
behalf by the Company or any Participating Employer to any employee benefit or
welfare plan now or hereafter established (other than Code Section 401(k) or
Code Section 125 contributions deducted from such Salary).

(m) “Subsidiary” shall have the meaning set forth in section 155 of the
Companies Act 1963 of the Republic of Ireland; provided that, to the extent
required to avoid the imposition of additional taxes under Section 409A of the
Code, an entity shall not be treated as a Subsidiary unless it is also an entity
in which the Company has a “controlling interest” (as defined in Treas. Reg.
Section 1.409A-1(b)(5)(ii)(E)(1)), either directly or through a chain of
corporations or other entities in which each corporation or other entity has a
“controlling interest” in another corporation or entity in the chain, as
determined by the Committee.

(n) “Termination of Employment” shall mean an Employee’s complete termination of
employment with Medtronic plc and all of its Subsidiaries. In the event that any
Subsidiary of Medtronic plc ceases to be a Subsidiary of Medtronic plc, the
Employees of such Subsidiary shall be considered to have terminated their
employment as of the date such Subsidiary ceases to be a Subsidiary, whether or
not they continue in employment with such former Subsidiary.

 

  3. Administration.

The Committee shall administer the Plan. Subject to the express provisions of
the Plan, the Committee shall have full authority, in its discretion, to
interpret and construe any and all provisions of the Plan, to adopt rules and
regulations for administering the Plan, and to make all other determinations
deemed necessary or advisable for administering the Plan. The Committee’s
determination on the foregoing matters shall be conclusive. No member of the
Board of Directors or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
or stock issued under the Plan.

 

2



--------------------------------------------------------------------------------

The Board of Directors shall fill all vacancies on the Committee and may remove
any member of the Committee at any time, with or without cause. All
determinations of the Committee shall be made by a majority vote of its members.
Any decision which is made in writing and signed by a majority of the members of
the Committee shall be effective as fully as though made by a majority vote at a
meeting duly called and held.

 

  4. Duration And Purchase Periods Of The Plan.

The Plan commenced as of January 1, 2015, and will terminate ten (10) years
thereafter, unless extended by the Board of Directors. Notwithstanding the
foregoing, this Plan shall be considered of no force or effect and any options
granted hereunder shall be considered null and void unless the holders of a
majority of all of the Company’s issued and outstanding ordinary shares approve
the Plan within the twelve (12) consecutive month period immediately preceding
or following the date of adoption of the Plan by the Board of Directors.

The Plan shall be carried out in a series of consecutive calendar quarters with
the first such quarterly Purchase Period commencing January 1, 2015, and ending
March 31, 2015. Each Purchase Period shall commence immediately after
termination of the previous Purchase Period. In the event that all of the
ordinary shares reserved for grant of options hereunder are issued pursuant to
the terms hereof prior to the commencement of one or more of the scheduled
Purchase Periods, or the number of ordinary shares remaining for optioning is so
small, in the opinion of the Committee, as to render administration of any
succeeding Purchaser Period impracticable, such Purchase Period or Purchase
Periods may be canceled. Notwithstanding anything in the Plan to the contrary,
the Board of Directors, the Committee or the Committee’s delegate pursuant to
Paragraph 3 hereof may, in its, her or his discretion, designate a different
commencement date for a Purchase Period.

 

  5. Eligibility.

Each Employee who is employed by a Participating Employer immediately preceding
the commencement date of a Purchase Period shall be eligible to participate in
the Plan for such Purchase Period, provided that he or she has satisfied the
enrollment requirements described in Paragraph 6.

 

  6. Participation.

Participation in the Plan is voluntary. An eligible Employee may elect to
participate in the Plan for any Purchase Period by completing the Plan payroll
deduction form provided by his or her Participating Employer and delivering it
to the Participating Employer or its designated representative not later than
the date preceding the commencement date of the Purchase Period specified by the
Senior Vice President, Chief Human Resources Officer of the Company (or such
other individual as may be designated by the Committee), which form shall comply
with the requirement of Section 423(b)(5) of the Code that all Employees who
elect to participate in the Plan shall have the same rights and privileges. All
forms under the Plan may be paper and/or electronic in nature.

An Employee who elects to participate in the Plan for any Purchase Period shall
be deemed to have elected to participate in the Plan for each subsequent
consecutive Purchase Period unless such Participant elects to discontinue
payroll deductions during a Purchase Period or exercises his or her right to
withdraw all amounts previously withheld as provided in Paragraph 9(a). In this
event, the Participant must submit a change of election form or a new payroll
deduction form, as the case may be, to participate in the Plan for any
subsequent Purchase Period. The Participant may also increase his or her
participation for any subsequent Purchase Period by submitting a new payroll
deduction form during the enrollment period prior to that Purchase Period.

 

  7. Payroll Deductions.

(a) Each Employee electing to participate shall indicate such election on the
Plan payroll deduction form by designating that percentage of his or her Salary
that he or she wishes to have deducted. Such percentage shall be stated in whole
percentage points and shall be not less than two

 

3



--------------------------------------------------------------------------------

percent (2%) nor more than ten percent (10%) of the Participant’s Salary, or
such other minimum and maximum percentages as the Committee or Senior Vice
President, Chief Human Resources Officer (or such other individual as may be
designated by the Committee), may establish from time to time prior to the start
date of a Purchase Period, but not to exceed fifteen percent (15%).

Payroll deductions for a Participant shall commence on the first payday
coinciding with or immediately following the commencement date of the Purchase
Period and shall terminate on the last payday immediately prior to or coinciding
with the termination date of that Purchase Period, unless sooner terminated by
the Participant as provided in Paragraphs 7(b) or 9 hereof. The authorized
deductions shall be made over the pay periods of such Purchase Period by
deducting from the Participant’s Salary for each such pay period that percentage
as specified by the Participant as of the commencement date of the Purchase
Period. Except for a Participant’s rights to reduce or discontinue deductions
pursuant to Paragraphs 7(b) and 9 hereof, the same percentage deduction shall be
applied against the Participant’s Salary for each pay period during such
Purchase Period, whether or not the Participant’s Salary level increases or
decreases after the commencement date of such Purchase Period.

The extent to which a Participant may actually exercise his or her option shall
be based upon the amount actually withheld for such Participant as of the
termination date of the Purchase Period.

(b) A Participant shall not be entitled to increase the percentage amount to be
deducted in a given Purchase Period after the delivery deadline specified in
Paragraph 6 for filing his or her payroll deduction form. The Participant may
elect at any time prior to or during a Purchase Period to decrease the
percentage amount to be so deducted or discontinue any further deductions in a
given Purchase Period by filing an amended election form at least ten (10) days
prior to the first payroll date as of which such decrease or discontinued
deduction is to become effective, or such other date as determined by the
Committee or Senior Vice President, Human Resources (or such other individual as
may be designated by the Committee) prior to the start date of a Purchase
Period. In the event of such a decrease or discontinuance of deductions, the
extent to which such Participant may exercise his or her option as of the
termination date of the Purchase Period shall depend upon the amount actually
withheld through payroll deductions for such Participant. A Participant may also
completely discontinue participation in the Plan as provided in Paragraph 9
hereof.

(c) Payroll deductions which are authorized by Participants who are paid
compensation in foreign currency shall be maintained in payroll deduction
accounts (as provided in Paragraph 11) in the country in which such Participant
is employed until exercise of the option. Upon exercise of the option granted to
such Participant, the amount so withheld shall be used to purchase up to the
maximum number of ordinary shares which is subject to that Participant’s option
pursuant to Paragraph 8(a)(i) below, determined on the basis of the Rate of
Exchange for currency as of the exercise date. Upon exercise of the option, the
option price shall be paid to the Company in dollars after having been converted
at the Rate of Exchange as of the exercise date, and the extent to which the
Participant may exercise his or her option is dependent, in part, upon the Rate
of Exchange as of such date.

 

  8. Options.

 

  (a) Grant of Option.

 

  (i) Number Of Shares. A Participant who is employed by the Participating
Employer as of the commencement date of a Purchase Period shall be granted an
option at termination date of that Purchase Period to purchase that number of
whole ordinary shares of the Company by dividing the total amount actually
credited to that Participant’s account under Paragraph 7 hereof by the option
price set forth in Paragraph 8(a)(ii), provided such option shall be subject to
the limitations in Paragraph 8(a)(iv).

 

4



--------------------------------------------------------------------------------

  (ii) Option Price. The option price per ordinary share shall be eighty-five
percent (85%) of the fair market value per share on the termination date of the
Purchase Period.

 

  (iii) Fair Market Value. The fair market value of the Company’s ordinary
shares on such date (or the last preceding business day if such date is a
Saturday, Sunday or holiday) shall be computed as follows:

A. If the Company’s ordinary shares shall be listed on any national securities
exchange, then such price shall be computed on the basis of the closing sale
price of the ordinary shares on such exchange on such date, or, if no sale of
the ordinary shares has occurred on such exchange on that date, on the next
preceding date on which there was a sale of the ordinary shares;

B. If the ordinary shares shall not be so listed, then such price shall be the
mean between the highest bid and asked prices quoted by a recognized market
maker in the ordinary shares on such date; or

C. If the ordinary shares shall not be so listed and such bid and asked prices
shall not be so quoted, then such price shall be determined by an investment
banking firm acceptable to the Company.

 

  (iv) Limitations On Purchase. Anything herein to the contrary notwithstanding:

A. A Participant shall not have the right to purchase ordinary shares under all
employee stock purchase plans of the Company, its Subsidiaries or its parent, if
any, at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of fair
market value of such shares as determined at the time such option is granted
(which is equal to $21,250 of shares at 85% of fair market value on the
termination date of the Purchase Period) for each calendar year in which such
option is outstanding at any time.

B. No Employee shall be granted an option if, immediately after the grant, such
Employee would own stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company, its
parent, if any, or of any Subsidiary of the Company. For purposes of determining
stock ownership under this subparagraph (B), the rules of Section 424(d) of the
Internal Revenue Code, or any successor provision, shall apply, and stock that
the Employee may purchase under outstanding options shall be treated as stock
owned by the Employee.

C. The Committee may, in its discretion, limit the number of shares available
for option grants during any Purchase Period, as it deems appropriate.

(b) Exercise of Option. Except as otherwise specified in Paragraph 9, the
Participant’s option for the purchase of such number of ordinary shares as
determined pursuant to Paragraph 8(a) will be exercised automatically for him or
her as of the termination date of that Purchase Period. In no event shall a
Participant be allowed to exercise his or her option for more shares than can be
purchased with the payroll deductions actually credited to his or her account
during such Purchase Period, whether or not the deductions actually credited are
less than the full amount to be credited as determined on the commencement date
of the Purchase Period pursuant to Paragraph 7(a) hereof, it being intended that
the sufficiency of amounts actually credited to a Participant’s account be a
condition to the exercise of the option by such Participant.

 

5



--------------------------------------------------------------------------------

  (i) Fractional ordinary shares will not be issued under the Plan. For
Participants who use their funds to purchase the maximum amount of shares
permissible at the end of a Purchase Period, any cash amount that remains in the
Participant’s account because it is insufficient to purchase a whole ordinary
share shall be held in the account until the exercise date of the next
subsequent Purchase Period, at which time it will be included in the funds used
to purchase ordinary shares for that Purchase Period, except as set forth in
Paragraph 9 or the Committee, in its discretion, elects to pay out such cash
amount to Participants.

 

  (ii) Upon issuance of the ordinary shares to the Participant at the end of a
Purchase Period, the dividends payable on such shares will be automatically
reinvested in the Company’s ordinary shares under the Medtronic plc Dividend
Reinvestment Plan (the “DRP”) unless the Committee, in its discretion,
determines otherwise. The Participant has the right, upon written notice to the
Company’s designated agent, to elect instead to receive the dividends directly
by check.

(c) Issuance And Delivery Of Shares. As promptly as practicable after the
termination date of any Purchase Period, the Company will issue the ordinary
shares purchased under the Plan. The Company may determine, in its discretion,
the manner of delivery of ordinary shares purchased under the Plan, which may be
by electronic account entry into new or existing accounts, delivery of share
certificates or such other means as the Company, in its discretion, deems
appropriate. The Company may, in its discretion, hold such shares on behalf of
the Participants during the restricted period set forth in Paragraph 8(d) below.

(d) Restrictions On Resale Or Transfer Of Shares. Ordinary shares acquired by a
Participant hereunder may not be sold or transferred until after the earlier of:
(1) the one-year anniversary of the date on which the shares were issued; or
(2) the death of the Participant. Notwithstanding the preceding sentence, the
Committee may require that the Participant not transfer such shares for any
additional period determined by the Committee to be necessary to ensure that the
Company or any Participating Employer is able to meet its reporting requirements
pursuant to Section 423 of the Internal Revenue Code.

Any attempt by the Participant to sell or transfer such shares in violation of
this Paragraph 8(d) shall be considered null and void and of no force or effect.
During such restricted transfer period, each certificate and account evidencing
such shares shall bear an appropriate legend or stop transfer order,
respectively, referring to the terms, restrictions and conditions applicable to
the transfer of such shares.

 

  9. Withdrawal Or Termination Of Participation.

(a) Withdrawal. A Participant may, preceding the termination date of a Purchase
Period, withdraw all payroll deductions then credited to his or her account by
giving written notice to his or her Participating Employer. Upon receipt of such
notice of withdrawal, all payroll deductions credited to the Participant’s
account will be paid to him or her and no further payroll deductions will be
made for such Participant during that Purchase Period. In such case, no option
shall be granted the Participant under that Purchase Period. Partial withdrawals
of payroll deductions may not be made. In order to be effective, this notice
must be provided to the Participating Employer by the date during the Purchase
Period specified by the Senior Vice President, Chief Human Resources Officer (or
such other individual as may be designated by the Committee).

(b) Termination Of Employment. If a Participant’s employment shall be terminated
for any reason prior to the termination date of any Purchase Period in which he
or she is participating, no option shall be granted to such Participant under
the Plan and the payroll deductions credited to his or her account shall be
returned to him or her.

(c) Death. If the Participant dies before the termination date of any Purchase
Period of the Plan in which he or she is participating, the payroll deductions
credited to the Participant’s account shall be paid to the Participant’s estate.

 

6



--------------------------------------------------------------------------------

  10. Shares Reserved For Options.

(a) Twenty-two million (22,000,000) ordinary shares of the Company, $.0001 par
value per share (or the number and kind of securities to which such shares may
be adjusted in accordance with Paragraph 12), are reserved for issuance upon the
exercise of options granted under the Plan. Shares subject to the unexercised
portion of any lapsed or expired option may again be subject to option under the
Plan.

(b) If, as of the beginning of a Purchase Period, the total number of ordinary
shares for which options are to be granted for the Purchase Period exceeds the
number of shares then remaining available under the Plan (after deduction of all
shares for which options have been exercised or are then outstanding) and if the
Committee does not elect to cancel such Purchase Period pursuant to Paragraph 4,
the Committee shall make a pro rata allocation of the shares remaining available
in as nearly a uniform and equitable manner as practicable. In such event, the
payroll deductions to be made pursuant to the Plan that would otherwise become
effective on such commencement date shall be reduced accordingly. The Committee
shall give written notice of such reduction to each Participant affected.

(c) The Participant (or, if permitted pursuant to Paragraph 10(d) hereof, the
joint tenant named thereunder) shall have no rights as a shareholder with
respect to any shares subject to the Participant’s option until the date of
issuance of such shares to such Participant. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the issuance date of such shares, except as otherwise provided pursuant to
Paragraph 12.

(d) The ordinary shares to be delivered to a Participant pursuant to the
exercise of an option under the Plan will be registered in the name of the
Participant or, if the Committee permits and the Participant so directs by
written notice to the Committee prior to the termination date of that Purchase
Period of the Plan, in the names of the Participant and one other person as
joint tenants with rights of survivorship, to the extent permitted by law. Any
shares so registered in the names of the Participant and his or her joint tenant
shall be subject to any applicable restrictions on the right to transfer such
shares during such Participant’s lifetime as otherwise provided in Paragraph 8
hereof.

 

  11. Accounting And Use of Funds.

Payroll deductions for each Participant shall be credited to an account
established under the Plan. A Participant may not make any separate cash
payments into such account. Such account shall be solely for bookkeeping
purposes and no separate fund or trust shall be established hereunder. All funds
from payroll deductions received or held by the Participating Employers under
the Plan may be used, without limitation, for any corporate purpose by the
Participating Employers who shall not be obligated to segregate such funds. Such
accounts shall not bear interest.

 

  12. Adjustment Provision.

Subject to any required action by the shareholders of the Company, in the event
that (i) the issued and outstanding ordinary shares of the Company are changed
into or exchanged for a different number or kind of shares or securities of the
Company or of another issuer, (ii) additional shares or new or different
securities are distributed with respect to the outstanding ordinary shares of
the Company or any other alteration to the capital structure of the Company
whether through a reorganization or merger to which the Company is a party, or
through a combination, consolidation, recapitalization, reclassification, stock
split, stock dividend, reverse stock split, spin-off transaction, stock
consolidation or other capital change or adjustment, effected without receipt of
consideration by the Company, or (iii) should the value of outstanding ordinary
shares be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, then equitable adjustments shall
automatically be made to (a) the maximum number and class of securities issuable
under the Plan, (b) the number and class of securities and the price per share
in effect under each outstanding option, and (c) the maximum number and class of
securities purchasable by each Participant (or, in total by all Participants if
any such limitation is in effect) under the Plan on any one purchase date,
provided that in no event shall the price per share of an option be reduced to
an amount that is lower than the nominal value of a share.

 

7



--------------------------------------------------------------------------------

In the event of a Corporate Transaction, the Board of Directors may either:
(i) amend or adjust the provisions of this Plan to provide for the acceleration
of the current Purchase Period and the exercise of options thereunder; or
(ii) continue the Plan with respect to completion of the then current Purchase
Period and the exercise of options thereunder. In the event of such continuance,
Participants shall have the right to exercise their options as to an equivalent
number of shares of stock of the corporation succeeding the Company by reason of
such sale, merger, consolidation, liquidation or other event, as provided
pursuant to Section 424(a) of the Internal Revenue Code, or any successor
provision. The grant of an option pursuant to the Plan shall not limit in any
way the right or power of the Company or Board of Directors to make adjustments,
reclassifications, reorganizations or changes in the Company’s capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

 

  13. Non-Transferability Of Options.

Options granted under any Purchase Period of the Plan shall not be transferable
and shall be exercisable only by the optionee.

Neither payroll deductions credited to a Participant’s account, nor any rights
with regard to the exercise of an option or the receipt of ordinary shares under
any Purchase Period of the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way by the Participant. Any such attempted
assignment, transfer, pledge or other disposition shall be null and void and
without effect, except that a Participating Employer may, at its option, treat
such act as an election to withdraw funds in accordance with Paragraph 9(a).

 

  14. Amendment and Termination.

The Plan may be terminated at any time by the Board of Directors provided that,
except as permitted pursuant to Paragraph 12, no such termination will take
effect with respect to any completed Purchase Period. Also, the Board may, from
time to time, amend the Plan as it may deem proper and in the best interests of
the Company or as may be necessary to comply with Section 423 of the Internal
Revenue Code or other applicable laws or regulations, provided that no such
amendment shall, without prior approval of the shareholders of the Company:
(a) increase the total number of shares for which options may be granted under
the Plan (except as provided in Paragraph 12); (b) permit payroll deductions at
a rate in excess of ten percent (10%) of a Participant’s compensation or such
other permissible maximum contribution established by the Committee or Senior
Vice President, Chief Human Resources Officer (or such other individual as may
be designated by the Committee); (c) impair any outstanding option without the
consent of the optionee (except as provided in Paragraph 12); (d) change the
Employees or class of Employees eligible to participate under the Plan; or
(e) materially increase the benefits accruing to Participants under the Plan.

 

  15. Notices.

All notices or other communications in connection with the Plan or any Purchase
Period thereof shall be in the form specified by the Committee and shall be
deemed to have been duly given when sent to the Participant at his or her last
known address, or the Participant’s designated personal representative or
beneficiary, or to the Participating Employer or its designated representative,
as the case may be.

16. Alteration of Plan Terms to Comply with Foreign Law; Establishment of
Non-Statutory Plans. Notwithstanding any other provision of the Plan, the
Committee or the Senior Vice President, Chief Human Resources Officer of the
Company (or such other individual as may be designated by the Committee) may, in
order to comply with the laws in other countries in which the Company and its
Subsidiaries operate or have participants, (i) modify the terms and conditions
of the

 

8



--------------------------------------------------------------------------------

Plan as applicable to individuals outside the United States to comply with
applicable foreign laws; (ii) establish sub-plans and modify administrative
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable (any such sub-plans and/or modifications shall be
attached to this Plan as appendices); and (iii) take any action deemed advisable
to comply with any necessary local governmental regulatory exemptions or
approvals; provided, however, that no action may be taken hereunder that would
violate any securities law, tax law or any other applicable law or cause the
Plan not to comply with Section 423 of the Internal Revenue Code of 1986, as
amended.

17. Irish Conditions for Issuance. Notwithstanding any other provision of this
Plan, the Company shall not obliged to issue or deliver any shares until all
legal and regulatory requirements associated with such issue or delivery have
been complied with to the satisfaction of the Committee.

 

9